DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 10/20/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-3, 5-11, 18, and 19
Withdrawn claims: 				12-17
Previously cancelled claims: 		4
Newly cancelled claims:			None
Amended claims: 				1
New claims: 					None
Claims currently under consideration:	1-3, 5-11, 18, and 19
Currently rejected claims:			1-3, 5-11, 18, and 19
Allowed claims:				None

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 recites an ingredient list that simply ends in “red”.  It is unclear as to which vegetable ingredient is indicated by the name “red” and therefore, the claim is indefinite.

The following is a quotation of 35 U.S.C. 112(d):


Claim 18 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 recites a content of 15-55% by mass on a wet basis for the solid ingredient.  Since claim 1, upon which claim 18 depends, recites a content of 30-60% by mass on a wet basis for the solid ingredient, the content range expressed in claim 18 includes amounts which lie outside of the range recited in claim 1.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-3, 5-11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mussawir-Key (US 2013/0156892) in view of Pérez-Díaz (Pérez-Díaz et al., “Fermented and Acidified Vegetables”, 2013, Compendium of Methods for the Microbiological Examination of Foods) and Hotta (JP 2007/236,213; Google translation previously cited by Examiner) as evidenced by Choudhary (Choudhary, A., “Different Mesh Sizes and Mesh to Micron Conversion”, June 20, 2016, Pharmaceutical Guidelines; previously cited by Examiner).
Regarding claim 1, Mussawir-Key teaches a liquid condiment ([0043]), comprising: a seasoning liquid; and a solid ingredient that is a vegetable immersed in the seasoning liquid ([0006]), wherein the liquid condiment comprises the solid ingredient in a maximum amount of 99.995% by mass on a wet basis (corresponding to composition comprising 0.005-5% by weight of a nutritional supplement [0059] and the remainder of the composition comprising the vegetable matter and added liquids [0047] as the base [0029]), which overlaps the claimed solid ingredient content, and the solid ingredient is a dried vegetable that is immersed in the seasoning liquid ([0047]). Mussawir-Key also teaches that the condiment is a relish or dressing ([0043]) and that the solid ingredient is dried and reduced in size ([0047]).  It does not teach the seasoning liquid has a Brix value of 1-40, a pH value of 2-5, and a calcium content of 0.03-0.25% by mass or that the solid ingredient is able to pass through a 3-mesh sieve but not through an 8-mesh sieve.  
However, Pérez-Díaz teaches that the seasoning liquid (corresponding to brine) of relish has a Brix value of 22.9-36.8, a pH value of 2.75-3.40, and a calcium content of 0.0192-0.0820% by mass (corresponding to 192-820 ppm) (fourth row under “Fermented cucumber pickles” in Table 51.2 on page 3).  Hotta teaches a liquid seasoning that contains dried vegetable pieces such as dressing ([0018]) wherein the dried vegetable pieces are 0.8-5 mm in size ([0023]).  As evidenced by Choudhary, an opening in a 3-mesh sieve is 6.730 mm while an opening in an 8-mesh sieve is 2.38 mm (page 1, Table), which overlaps the size range disclosed in Hotta; therefore, the size of the vegetable pieces of Hotta overlap the claimed size.
It would have been obvious for a person of ordinary skill in the art to have modified the liquid condiment of Mussawir-Key to have a seasoning liquid with the features recited by 
It would have been obvious for a person of ordinary skill in the art to have modified the liquid condiment of Mussawir-Key to have dried vegetable pieces with the size taught by Hotta.  Since Mussawir-Key teaches that the dried vegetables are reduced in size and that the liquid condiment is a dressing, but does not specify a size for the vegetable pieces, a skilled practitioner would be motivated to consult an additional reference such as Hotta in order to determine a suitable size for dried vegetable pieces in a dressing.  The selection of a size within the overlapping range renders the claimed size obvious.
Regarding claim 2, Mussawir-Key teaches the invention as disclosed above in claim 1, including the calcium content is 0.0192-0.0820% by mass (corresponding to 192-820 ppm) (Pérez-Díaz, third row under “Fermented cucumber pickles” in Table 51.2 on page 3), which overlaps the claimed calcium content.  Also, Mussawir-Key teaches that the condiment can comprise calcium compounds ([0019]) which suggests that the calcium content of the seasoning liquid may be further increased.
Regarding claim 3, Mussawir-Key teaches the invention as disclosed above in claim 1, including the seasoning liquid has an acetic acid concentration of 0.85-2.55% (Pérez-
Regarding claim 5, Mussawir-Key teaches the invention as disclosed above in claim 1, including the solid ingredient is a calcium-containing dry vegetable immersed in the seasoning liquid (Mussawir-Key [0044]) and has a water content of 1-10% by mass prior to being immersed in the seasoning liquid (Hotta [0022]), which falls within the claimed water content.
Regarding claim 6, Mussawir-Key teaches the invention as disclosed above in claim 1, including the solid ingredient comprises a vegetable selected from the group consisting of carrot, beet, celery, tomato, potato, and pumpkin ([0044]).
Regarding claim 7, Mussawir-Key teaches the invention as disclosed above in claim 1, including the size of the dried vegetable pieces being 0.8-5 mm (Hotta [0023]), which falls within the claimed thickness.
Regarding claim 8, Mussawir-Key teaches the invention as disclosed above in claim 1, including the solid ingredient is a carrot (Mussawir-Key [0044]).
Regarding claim 9, Mussawir-Key teaches the invention as disclosed above in claim 1, including the liquid condiment comprises dietary fiber derived from the solid ingredient ([0005]) in the minimum amount of 0.5% by mass ([0008]), which overlaps the claimed fiber content.
Regarding claim 10, Mussawir-Key teaches the invention as disclosed above in claim 1, including that the solid ingredient is a dried vegetable ([0047]).  Since Mussawir-Key teaches a dried vegetable as claimed and instantly disclosed, the dried vegetable of Hotta would necessarily have the claimed breaking stress.  It is noted that claim 10 is a 6 to 8 x 106 N/m2 at room temperature as a function of the solid ingredient type and its water content, as the solid ingredient of modified Mussawir-Key is a dried vegetable, as claimed and as disclosed.  Regarding product claims, when the ingredient recited in the reference is substantially identical to that of the claims, claimed properties are presumed to be inherent.  “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s function, does not render the old composition patentably new to the discoverer.”  Please see MPEP §2112 (I), Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Further, if there is any difference between the breaking stress of the above solid ingredient and breaking stress of the solid ingredient of the instant claim, the difference would have been minor and obvious. 
Regarding claim 11, Mussawir-Key teaches a liquid condiment as taught above in claim 1.  It is noted that claim 11 is a recitation of an inherent characteristic wherein the solid ingredient of Mussawir-Key ([0047]) is capable of having a breaking stress that is at least 30% when the liquid condiment has been stored at 50 °C for 4 days versus being stored at 5 °C for 4 days as a function of the solid ingredient type and the diffusion rate of the immersion liquid, as the solid ingredient and immersion liquid of Mussawir-Key is a dried vegetable and seasoning liquid, respectively, as claimed and as disclosed.  Atlas Powder Co. v. IRECO Inc., 190 F .3d 1342, 1347, 51 USPQ2d 1943. 1947 (Fed. Cir. 1999).  Thus the claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. Please see MPEP §2112 (I), In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  Further, if there is any difference between the breaking stresses of the above solid ingredient and breaking stresses of the solid ingredient of the instant claim, the difference would have been minor and obvious.
Regarding claim 18, Mussawir-Key teaches the invention as disclosed above in claim 1, including the liquid condiment comprises the solid ingredient in a maximum amount of 99.995% by mass on a wet basis (corresponding to composition comprising 0.005-5% by weight of a nutritional supplement [0059] and the remainder of the composition comprising the vegetable matter and added liquids [0047] as the base [0029]), which overlaps the claimed solid ingredient content.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mussawir-Key (US 2013/0156892) in view of Pérez-Díaz (Pérez-Díaz et al., “Fermented and Acidified Vegetables”, 2013, Compendium of Methods for the Microbiological Examination of Foods) and Hotta (JP 2007/236,213; Google translation previously cited by Examiner) as evidenced by Choudhary (Choudhary, A., “Different Mesh Sizes and Mesh to Micron Conversion”, June 20, 2016, Pharmaceutical Guidelines; previously cited by Examiner) as applied to claim 1 above, and further in view of USDA (“Citric acid and salts”, 2015, Technical Evaluation Report for the USDA, https://www.ams.usda.gov/sites/default/files/media/Citric%20Acid%20TR%202015.pdf).
Regarding claim 19, Mussawir-Key teaches the invention as disclosed above in claim 1, including the liquid condiment comprises acidity regulators, chelating agents, and flavorings (0007]).  It does not teach the liquid condiment comprises citric acid in an amount of 1-4% by mass on a wet basis.
However, USDA teaches that citric acid is very widely used in food products as an acidity regulator, chelator (page 6, lines 137-138), and flavoring (page 20, lines 723-724).  It also teaches that the amount of citric acid used in the food depends on the flavor of the product and that it usually varies from 1-5% (page 20, lines 726-727), which overlaps the claimed content.
It would have been obvious for a person of ordinary skill in the art to have modified the liquid condiment of Mussawir-Key to have the citric acid content taught by USDA.  Since Mussawir-Key teaches that the liquid condiment comprises acidity regulators, chelating agents, and flavorings, but does not disclose specific ingredient for these purposes, a skilled practitioner would be motivated to consult an additional reference such as USDA in order to determine a suitable ingredient.  Since citric acid is widely known in the food industry for such purposes, its incorporation into the condiment in an amount within the overlapping range renders the claim obvious.

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 1, 2, 5-11, and 18 over Hotta and Shuto, as evidenced by Choudhary and Löfgren:  Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claim 1 to narrow the content of the solid ingredient to 30-60% by mass on a wet basis (Applicant’s Remarks, page 5, paragraph 3).  Applicant stated that the Hotta reference teaches a solid ingredient content of 0.1-20% by mass and that if the contend of the solid ingredient is too large, then the fluidity of the liquid seasoning is impaired.  Applicant argued that this disclosure suggests that an amount of dried vegetable higher than 20% would result in the seasoning having undesirable characteristics.  Applicant stated that a person of ordinary skill would not be motivated to modify the condiment of Hotta to have a solid ingredient content substantially higher than 20% and that the Shuto, Choudhary, and Löfgren references are silent regarding solid ingredients in a liquid condiment (Applicant’s Remarks, page 6, paragraph 2- page 7, paragraph 1).
However, in the new grounds of rejection necessitated by the amendment of claim 1, features of claim 1 are fully taught by Mussawir-Key, Hotta, and Pérez-Díaz, as evidenced by Choudhary.  Mussawir-Key teaches the solid ingredient is a dried vegetable and that the liquid condiment comprises the solid ingredient in a maximum amount of 99.995% by mass on a wet basis (corresponding to composition comprising 0.005-5% by weight of a nutritional supplement [0059] and the remainder of the composition comprising the vegetable matter and added liquids [0047] as the base [0029]), which overlaps the claimed solid ingredient content.  
Applicant then stated that the present invention has a calcium content of 0.03-0.25% which provides an improved solid ingredient texture and breaking stress immediately after preparation and after storage in specific conditions.  Applicant argued that none of the cited prior art references teach improved solid ingredient texture, sense of eating a solid ingredient, or breaking stresses of the solid ingredient; therefore, the present invention has greater than expected results that is pertinent to the conclusion of obviousness.  Applicant stated that Hotta also teaches that saccharides having sweetness are added to improve penetration of liquid into the dried vegetables and that polysaccharides such as pectin are added to mask the sweetness of the saccharides in an amount of 0.01% or more.  Applicant stated that an amount of vegetables higher than 20% would lead a person of ordinary skill to reasonably conclude that a larger amount of saccharides would be required in order to ensure sufficient penetration of the dried vegetables, which would also lead to an increase in polysaccharide content.  Applicant argued that since Hotta is silent regarding a required amount of polysaccharides and Shuto does not teach the calcium concentration required for gelation outside of an amount of 0.1-0.45% pectin, a person of ordinary skill would not have arrived at the claimed calcium content of 0.03-0.25% by mass (Applicant’s Remarks, page 7, paragraph 2- page 8, paragraph 2).
However, in the new grounds of rejection necessitated by the amendment of claim 1, claimed calcium content of the seasoning liquid is taught by Pérez-Díaz.  As described above in the rejection of claim 1, since Mussawir-Key teaches a liquid condiment comprising dried vegetable pieces that can be a relish, but does not specify characteristics for the seasoning liquid of a relish, a skilled practitioner would be motivated to consult 

Claim Rejections – 35 U.S.C. §103 of claim 3 over Hotta and Shuto, as evidenced by Choudhary, Löfgren, and FDA:  Applicant’s arguments have been fully considered and are considered moot.
Applicant stated that FDA does not remedy what Hotta, Shuto, Choudhary, and Löfgren lack; therefore, pending claim 3 must be also patentable by virtue of its dependence (Applicant’s Remarks, page 9, paragraph 3).
However, in the new grounds of rejection necessitated by the amendment of claim 1, all features of claim 3 are fully taught by Mussawir-Key, Hotta, and Pérez-Díaz, as evidenced by Choudhary.  Therefore, Applicant’s arguments are moot and the rejection of the claim stands as written herein.

Claim Rejections – 35 U.S.C. §103 of claim 19 over Hotta, Shuto, and Ise, as evidenced by Choudhary and Löfgren:  Applicant’s arguments have been fully considered and are considered moot.
Applicant stated that Ise does not remedy what Hotta, Shuto, Choudhary, and Löfgren lack; therefore, pending claim 19 must be also patentable by virtue of its dependence (Applicant’s Remarks, page 10, paragraph 1).
However, in the new grounds of rejection necessitated by the amendment of claim 1, all features of claim 19 are fully taught by Mussawir-Key, Hotta, Pérez-Díaz, and USDA as evidenced by Choudhary.  Therefore, Applicant’s arguments are moot and the rejection of the claim stands as written herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791